Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 1 of 7




                                                             4
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 2 of 7
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 3 of 7
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 4 of 7
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 5 of 7
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 6 of 7
Case 1:18-cv-01554-PAE Document 113 Filed 10/24/18 Page 7 of 7
